          Case 6:21-cv-00704-ADA Document 10 Filed 08/31/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


Kajeet, Inc.,                                        *
        Plaintiff                                    *
                                                     *
v.                                                   *
                                                     *        Civil No. 6:21-cv-00704
Infoweise Pty., Ltd.,                                *
       Defendants                                    *
                                                     *



                              CLERK'S ENTRY OF DEFAULT


         It appearing from the records in the above-entitled action that summons, issued on the
Plaintiff’s Original Complaint, was served upon the Defendant named below on 07/08/2021, and
it further appearing from the affidavit of counsel for Plaintiff that Defendant has failed to plead
or otherwise defend in said action, as directed in said summons and as provided in the Federal
Rules of Civil Procedure:

      NOW, therefore, on request of counsel for Plaintiff, the default of the following named
Defendant is hereby entered:

                                       Infoweise Pty., Ltd.

                                                     JEANNETTE J. CLACK, CLERK
                                                     UNITED STATES DISTRICT COURT


                                              By:
                                                     Deputy Clerk
                                                     DATE: August 31, 2021
